                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CHARLES JACKSON,                                   )
                                                   )
              Plaintiff,                           )       Civil Action No. 17-1237
                                                   )       Magistrate Judge Maureen P. Kelly
                      v.                           )
                                                   )
ERIC T. ARMEL, DEBRA A.                            )       Re: ECF No. 57
HAWKINBERRY, WILIAM TIFT, STEVEN                   )
GATES, LEROY STALEY, FRANK                         )
SALVAY, JAY LANE, A. YUHOUSE, S.                   )
BUZAK, DORINA VARNER, WESTERN                      )
REGIONAL DEPUTY SECRETARY OF                       )
THE PENNSYLVANIA DEPARTMENT OF                     )
CORRECTIONS, DIRECTOR BUREAU OF                    )
TREATMENT SERVICES, and JOHN DOE,                  )
                                                   )
              Defendants.                          )



                           MEMORANDUM OPINION AND ORDER


KELLY, Magistrate Judge

       Plaintiff Charles Jackson (“Plaintiff”), an inmate currently confined at the Pennsylvania

State Correctional Institution at Somerset, initiated this pro se civil rights action pursuant to 42

U.S.C. § 1983, in which he alleges that several employees of the State Correctional Institution at

Fayette (“SCI – Fayette”) violated his rights under the First and Eighth Amendments of the

United States Constitution. In his First Amended Complaint, ECF No. 50, Plaintiff seeks

declaratory relief, as well as compensatory and punitive damages. Plaintiff’s claims arise out of

Defendants’ alleged failure to protect Plaintiff from an inmate attack with a razor that resulted in

a 6-inch gash to his neck. In the weeks prior to the attack, Plaintiff alleges that Defendants

moved him from administrative custody to general population, where the attack occurred, despite



                                                  1
and in indifference to their knowledge that Plaintiff would be in danger because he had been

identified as a “snitch” with regard to an illicit drug smuggling ring.

       Presently before the Court is a Motion to Dismiss Amended Complaint filed pursuant to

Federal Rule of Civil Procedure 12(b)(6) by Defendants Eric Armel, Debra Hawkinberry,

William Rift, Steven Gates, Leroy Staley, Jay Lane, A. Yuhouse, S. Buzak, Dorina Varner, and

John Wetzel, which seeks the dismissal of Plaintiff’s amended complaint for failure to state a

claim, ECF No. 57, and Brief in Support, ECF No. 58. Plaintiff has responded to the Motion to

Dismiss with a Memorandum of Law, ECF No. 70, and a Brief in Support of Statement in

Opposition, ECF No. 69. For the reasons that follow, the Motion to Dismiss will be granted in

part and denied in part.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiff commenced this action on September 25, 2017, with a Motion for Leave to

Proceed in forma pauperis. The Court granted the motion on November 14, 2017, after Plaintiff

resolved two deficiency orders. ECF Nos. 1, 2, 3, 4 and 7. Plaintiff’s Complaint alleged claims

against Defendants Armel, Hawknberry, Tift, Gates, Staley, Salvay, and Lane for the violation of

his rights under the Eighth Amendment to the United States Constitution. ECF No. 8. In

response, Defendants filed a Motion to Dismiss pursuant to Rule 12(b)(6), contending that

Plaintiff failed to allege facts sufficient to establish any Defendant’s personal involvement in the

claimed violation of his rights. ECF No. 24.

       The Court granted the Motion to Dismiss, finding that Plaintiff’s initial Complaint failed

to alleged that Defendants personally directed or actually knew and acquiesced in the claimed

constitutional violation. ECF No. 33. In addition, Plaintiff failed to allege facts to plausibly

suggest that any named Defendant knew that Plaintiff would be exposed to a substantial risk of



                                                  2
serious harm if he returned to the general population. Id. Plaintiff was granted until September

3, 2018, to file his Amended Complaint and, after two extensions of time, Plaintiff filed his

Amended Complaint. ECF No. 50. Defendants filed the pending Motion to Dismiss on January

30, 2019, and Plaintiff was granted two extensions of time to file his response. Plaintiff filed his

responses in opposition on May 20, 2019, ECF Nos. 69 and 70. The Motion to Dismiss is now

ripe for consideration.

       Plaintiff’s Amended Complaint alleges that on September 4, 2016, he was apprehended

by prison officials for participation in a drug smuggling operation at SCI – Fayette and placed in

disciplinary custody in SCI – Fayette’s Restricted Housing Unit (“RHU”). ECF 50 ¶ 18. Three

days later, inmate Grover was arrested for possession of drugs and also placed in disciplinary

custody. Plaintiff alleges that Grover “is a high [-] ranking gang member” with a history of

violence against others. Id. ¶¶ 19, 21. Grover labeled Plaintiff a “snitch” and “gave an order to

his subordinate gang members to stab” him. Id. ¶¶ 29-30. Plaintiff alleges that inmate

McClelland is a member of Grover’s gang and has a history of violence. Id. ¶ 22.

       Plaintiff’s continued placement in the RHU was reviewed on November 29, 2016, by the

SCI - Fayette Program Review Committee (“PRC”), staffed by Defendants Deputy

Superintendent Eric Armel (“Armel”), Security Captain William Tift (“Tift”), and Corrections

Classification and Program Manager Debra Hawkinberry (“Hawkinberry”). During the hearing,

Plaintiff disclosed his fear of an attack upon his return to a general population housing unit. Id.

¶¶ 32-34. Plaintiff contends that the PRC determined he would be retained in the RHU pending

transfer to another institution. Id. ¶ 34. Armel memorialized the need for a security review due

to Plaintiff’s fears of an attack if returned to general population, and indicated that Plaintiff




                                                   3
would be transferred to Administrative Custody within the RHU effective December 2, 2016. Id.

¶ 35.

        On December 2, 2016, Plaintiff received a DC-141 Report signed by Tift and indicating

that Plaintiff would remain in Administrative Custody because he was “in danger by/from some

person(s) in the facility and can not be protected by alternative means.” Id. ¶ 41. Plaintiff

alleges that due to prison regulations and job responsibilities, Defendants Lane, Salvay, John

Doe, the Western Regional Deputy DOC Secretary, and the Director of the Bureau of Treatment

Services, would have or should have investigated Plaintiff’s safety concerns and authorized his

transfer to another DOC facility, but failed to do so. Id. ¶¶ 36-7. Despite the absence of an

investigation, Plaintiff alleges that Defendants Tift, Armel, Yuhouse, Gates, Buzak, and

Hawkinberry were each aware of and acknowledged that Plaintiff was in danger and, for his

protection, determined that Plaintiff would be retained in Administrative Custody pending

transfer. Id. 32-34, 41-44, 46-48.

        On December 22, 2016, and over his objections, Plaintiff was transferred to general

population. Id. ¶ 51. Three weeks later, inmate McClelland attacked Plaintiff with a razor blade,

slashing his neck, and injuring Plaintiff’s back. Id. ¶¶ 56-58. Plaintiff alleges that subsequent to

the attack, Defendant Staley admitted his participation in a security review regarding Plaintiff’s

safety, and his awareness that Plaintiff would be attacked “because of the situation with Grover.”

Id. ¶ 61.

        As a result of the altercation with McClelland, Plaintiff was charged with a misconduct

for fighting, and returned to disciplinary custody in the RHU. Plaintiff filed a grievance related

to the attack and alleged that his injuries resulted from Defendants’ failure to protect him from a

known danger. In response, Defendant Salvay denied any institutional knowledge that Plaintiff’s



                                                 4
safety would be in jeopardy in general population. Id. ¶ 64. Defendants Lane and Varner

reviewed Plaintiff’s grievance appeals and reiterated the security staff’s finding of an absence of

credible information that Plaintiff would be in danger if transferred to general population. Id. ¶¶

67-72. Plaintiff alleges the handling of his grievance is evidence of a “cover up” of staff

misconduct and indifference to inmate safety, and is designed to defeat Plaintiff’s claims for

relief. Id. ¶¶ 73-76.

         Plaintiff’s First Amended Complaint alleges three claims arising from his injuries: (i) an

Eighth Amendment claim for “Deliberate Indifference to Serious Medical Need” (Count I) 1; (ii)

a First Amendment claim for “Obstruction of Court Access” (Count II); and (iii) a state law

negligence claim (Count III). Defendants seek to dismiss each of Plaintiff’s claims for failure to

allege sufficient facts to state a plausible claim under any identified legal theory. ECF No. 58.

II.      STANDARD OF REVIEW

                  1. Motion to Dismiss

         In assessing the sufficiency of the complaint pursuant to a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6), the Court must accept as true all material allegations in the

complaint and all reasonable factual inferences must be viewed in the light most favorable to the

plaintiff. Odd v. Malone, 538 F.3d 202, 205 (3d Cir. 2008). While a complaint does not need

detailed factual allegations to survive the motion to dismiss, a complaint must provide more than

labels and conclusions. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A “formulaic

recitation of the elements of a cause of action will not do.” Id. (citing Papasan v. Allain, 478 U.S.

265, 286 (1986)). “Factual allegations must be enough to raise a right to relief above the



1
 Despite the caption of Count I, the Court understands Plaintiff’s allegations set forth therein as an Eighth
Amendment “failure to protect” claim related to Defendants’ alleged deliberate indifference to Plaintiff’s safety, and
not a claim arising out of the provision or denial of medical treatment. ECF No. 50 ¶ 81.

                                                          5
speculative level” and sufficient “to state a claim to relief that is plausible on its face.” Twombly,

550 U.S. at 555, 570.

        “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more

than a sheer possibility that a defendant has acted unlawfully.... Where a complaint pleads facts

that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between

possibility and plausibility of ‘entitlement to relief.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 557).

        In other words, at the motion to dismiss stage, a plaintiff is required to make “a showing’

rather than a blanket assertion of an entitlement to relief.” Phillips v. County of Allegheny, 515

F.3d 224, 232 (3d Cir. 2008). “This ‘does not impose a probability requirement at the pleading

stage,’ but instead ‘simply calls for enough facts to raise a reasonable expectation that discovery

will reveal evidence of the necessary element.’” Id. at 234, quoting Twombly, 550 U.S. at 556 n.

3.

                2. Pro Se Pleadings and Filings

        Pro se pleadings and filings, “however inartfully pleaded,” must be held to “less stringent

standards than formal pleadings drafted by lawyers” Haines v. Kerner, 404 U.S. 519, 520 (1972).

If the court can reasonably read pleadings to state a valid claim on which the litigant could prevail,

it should do so despite failure to cite proper legal authority, confusion of legal theories, poor syntax

and sentence construction, or litigant’s unfamiliarity with pleading requirements. Boag v.

MacDougall, 454 U.S. 364 (1982); United States ex rel. Montgomery v. Brierley, 414 F.2d 552,

555 (3d Cir. 1969) (A “petition prepared by a prisoner ... may be inartfully drawn and should …

be read ‘with a measure of tolerance’”); Freeman v. Department of Corrections, 949 F.2d 360 (10th

Cir. 1991). Under our liberal pleading rules, a district court should construe all allegations in a



                                                   6
complaint in favor of the complainant. Gibbs v. Roman, 116 F.3d 83 (3d Cir. 1997) (overruled on

other grounds); see also Nami v. Fauver, 82 F.3d 63, 65 (3d Cir. 1996) (discussing Fed. R. Civ. P.

12(b)(6) standard); Markowitz v. Northeast Land Co., 906 F.2d 100, 103 (3d Cir. 1990) (same).

       However, there are limits to the court’s procedural flexibility — “pro se litigants still must

allege sufficient facts in their complaints to support a claim .... they cannot flout procedural rules

— they must abide by the same rules that apply to all other litigants.” Mala v. Crown Bay Marina,

Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citations omitted). Accordingly, because Plaintiff is a pro

se litigant, this Court will consider the facts and make inferences where it is appropriate.

III.   DISCUSSION

       Plaintiff has brought his claims pursuant to 42 U.S.C. § 1983 (“Section 1983”), which

provides that:

          Every person who, under color of any statute, ordinance, regulation,
          custom, or usage, of any State or Territory or the District of Columbia,
          subjects, or causes to be subjected, any citizen of the United States or other
          person within the jurisdiction thereof to the deprivation of any rights,
          privileges, or immunities secured by the Constitution and laws, shall be
          liable to the party injured in an action at law, suit in equity, or other proper
          proceeding for redress . . . .

42 U.S.C. § 1983. “Section 1983 provides remedies for deprivations of rights established in the

Constitution or federal laws. It does not, by its own terms, create substantive rights.” Kaucher v.

Cty. of Bucks, 455 F.3d 418, 423 (3d Cir. 2006), citing Baker v. McCollan, 443 U.S. 137, 145

n.3 (1979) (footnote omitted). Thus, in order to state a claim for relief under Section 1983, the

plaintiff must allege facts from which it could be inferred that “the defendant, acting under color

of state law, deprived him or her of a right secured by the Constitution or the laws of the United

States.” Id. at 423. Plaintiff alleges that Defendants violated his rights under the First, Eighth,

and Fourteenth Amendments to the United States Constitution.



                                                  7
       A.      Personal Involvement/Failure to Protect Claim

       The Eighth Amendment imposes “a duty upon prison officials to take reasonable measures

to protect prisoners from violence at the hands of other prisoners.” Hamilton v. Leavy, 117 F.3d

742, 746 (3d Cir. 1997) (citations and internal quotations omitted). “Being violently assaulted in

prison is simply ‘not part of the penalty that criminal offenders pay for their offenses against

society.’” Farmer v. Brennan, 511 U.S. 825, 834 (1994) (quoting Rhodes v. Chapman, 452 U.S.

337, 347 (1981)).

       There are two requirements a prisoner must satisfy to establish a violation of the Eighth

Amendment based on a failure to protect. First, “the deprivation alleged must be objectively,

‘sufficiently serious[.]’” Farmer, 511 U.S. at 834. That is, an inmate must show that there is a

substantial risk of harm. Id. (citing Helling v. McKinney, 509 U.S. 25, 35 (1993)). This is an

objective inquiry. Bistrian v. Levi, 696 F. 3d 352, 367 (3d Cir. 2012). Second, the inmate must

show that the prison official had “a sufficiently culpable state of mind.” Farmer, 511 U.S. at 834

(quoting Wilson v. Seiter, 501 U.S. 294, 297 (1993)). This means that the prison officials must be

deliberately indifferent to inmate health and safety. Farmer, 511 U.S. at 834 (quoting Wilson, 501

U.S. at 302-03); and see, Bracey v. Pennsylvania Dep’t of Corr., 571 F. App’x 75, 78 (3d Cir.

2014), citing Farmer, 511 U.S. at 834. “[T]he official must actually be aware of the existence of

the excessive risk; it is not sufficient that the official should have been aware.” Beers–Capitol v.

Whetzel, 256 F.3d 120, 133 (3d Cir. 2001). Actual knowledge can exist where “circumstances

suggest that the defendant-official being sued had been exposed to information concerning the risk

and thus must have known about it.” Id. (quoting Farmer, 511 U.S. at 842–43).

       Further, as to each named Defendant, Plaintiff must allege facts that plausibly infer that

each had personal involvement in the alleged wrongdoing. Evancho v. Fisher, 423 F.3d 347, 353



                                                 8
(3d Cir. 2005) (quoting Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988)). “Personal

involvement can be shown through allegations of personal direction or of actual knowledge and

acquiescence.” Rode, 845 F.2d at 1207. A supervisory defendant may be personally liable under

Section 1983 if he “participated in violating the plaintiff’s rights, directed others to violate them,

or, as the persons in charge, had knowledge of and acquiesced in his subordinates’ violations.”

A.M. ex rel. J.M.K. v. Luzerne Cnty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004); Parkell

v. Danberg, 833 F.3d 313, 330 (3d Cir. 2016).

       Defendants’ Motion to Dismiss broadly asserts that dismissal of Plaintiff’s Amended

Complaint is appropriate because Plaintiff fails to allege facts sufficient to establish that any

individual defendant was personally involved in the attack that resulted in Plaintiff’s injuries, or

was aware that inmate McClelland specifically presented a risk of harm to Plaintiff. ECF No. 58

at 3-6. Plaintiff’s claim, however, is predicated upon allegations that Defendants violated a duty

to protect him from a known potential for violence at the hands of others due to being identified

by inmates as a snitch. In this regard, Plaintiff’s Amended Complaint sets forth specific

allegations of discussions with various Defendants during at least three PRC hearings

acknowledging safety concerns related to a potential attack if housed in general population.

Despite this knowledge, Defendants authorized or failed to prevent Plaintiff’s removal from the

relative safety of Administrative Custody, leading to his attack just three weeks later.

       At this early stage of the litigation, and in light of facts alleged, Plaintiff has sufficiently

stated a failure to protect claim. The Court will not engage in parsing Plaintiff’s Amended

Complaint to determine whether Plaintiff has alleged facts plausibly establishing that each

named Defendant was sufficiently aware of the risk where counsel has failed to do so.




                                                   9
Accordingly, without distinction between Defendants, the Motion to Dismiss Plaintiff’s Eighth

Amendment claim is denied.

               B. First Amendment – Denial of Access to Court Claim

       Plaintiff alleges that his First and Fourteenth Amendment rights were violated by each

Defendant based upon their participation in “an official cover-up” designed to injure Plaintiff’s

ability to litigate his claims. ECF No. 50 ¶ 82. In support of this claim, Plaintiff challenges the

administrative responses to a grievance Plaintiff submitted after his attack, wherein Defendants

Salvay, Lane, and Varner stated that security officials were unaware of any potential risk to

Plaintiff’s safety, and therefore unaware of the need to protect him from injury. Id. ¶¶ 63-74.

Defendants seek dismissal of this claim as legally insufficient.

       Prisoners have a constitutional right to seek redress of grievances, Robinson v. Taylor,

204 F. App’x. 155, 156-57 (3d Cir. 2006); however, this right is not compromised by the failure

of prison officials to address these grievances, Booth v. King, 346 F. Supp. 2d 751, 761 (E.D. Pa.

2004), or to issue denials. Pittman v. Corbett, No. 14-231, 2014 WL 783498, at *3 (E.D. Pa.

2014) ( “[T]o the extent plaintiff's claims are based on the defendant’s denials of grievances

and/or inadequacies in and dissatisfaction with the grievance process, he has not stated a

constitutional claim.”); Robinson v. Prison Health Services, Inc., No. 10-7165, 2014 WL

2452132, at *7 (E.D. Pa. 2014) (dismissing Plaintiff's due process claims because claims based

on dissatisfaction with the grievance process fail as inmate does not have a constitutionally

protected right to a grievance procedure) (quoting Powell v. Danberg, No. 10-558, 2011 WL

3438441, at *3 (D. Del. 2011)); Robinson v. Varner, No. 12-6359, 2012 WL 6628108, at *1

(E.D. Pa. 2012) (“[P]laintiff cannot state a constitutional claim based on his dissatisfaction with

the grievance process.”); Bosold v. Warden, SCI–Somerset, No. 11-4292, 2011 WL 6812902, at



                                                 10
*6 (E.D. Pa. 2011). “[B]ecause a prisoner has no free-standing constitutional right to an effective

grievance process [citation omitted], a prisoner cannot maintain a constitutional claim ... based

upon [the prisoner’s] perception that [the recipient of the grievances] ignored and/or failed to

properly investigate his grievances.” Woods v. First Corr. Med. Inc., 446 F. App’x. 400, 403 (3d

Cir. 2011).

       Further, to the extent Plaintiff alleges a First Amendment denial of the right of access to

the courts, the Court finds that he has failed to state a claim upon which relief may be granted. In

order to sustain such a claim, an inmate must allege an “actual injury” to his litigation efforts.

Lewis v. Casey, 518 U.S. 343, 349 (1996). To establish an actual injury, an inmate must

demonstrate that a non-frivolous legal claim had been frustrated or was being impeded. Id.; see

also O’Connell v. Williams, 241 F. App’x. 55, 57 (3d Cir. 2007). Thus, a plaintiff must plead

that he lost an opportunity to file a case in court and that he could not subsequently file that case

after the interference with the right of access to the court ceased. Christopher v. Harbury, 536

U.S. 403, 415 (2002).

       Here, Plaintiff’s Complaint fails to allege an actual injury to a viable claim as a result of

Defendants’ responses to his grievances. Accordingly, the Motion to Dismiss Plaintiff’s First

and Fourteenth Amendment access to court claims is granted.

               C. Negligence Claim and Sovereign Immunity

       In Count III of the Amended Complaint, Plaintiff alleges a state-law negligence claim

against Defendants for failing to protect him from attack. Defendants move for dismissal of this

claim as barred by Pennsylvania’s sovereign immunity statute. Specifically, they argue that as

employees of the Commonwealth of Pennsylvania, they are entitled to sovereign immunity with




                                                 11
respect to Plaintiff’s negligence claim because the Pennsylvania state legislature has not

specifically waived immunity with respect to the conduct alleged in the complaint.

         The doctrine of sovereign immunity, codified at 1 Pa. Cons. Stat. Ann. § 2310, protects a

state official from suit unless the cause of action falls within one of several statutory exceptions,

which are set forth in 42 Pa. Cons. Stat. Ann. § 8522, or the individual’s conduct falls outside the

scope of the employee's employment. See Johnson v. Townsend, 314 F. App’x 436, 439 (3d Cir.

2008). Section 2310 provides, in pertinent part, as follows:

         Pursuant to section 11 of Article 1 of the Constitution of Pennsylvania, it is
         hereby declared to be the intent of the General Assembly that the Commonwealth,
         and its officials and employees acting within the scope of their duties, shall
         continue to enjoy sovereign immunity and official immunity and remain immune
         from suit except as the General Assembly shall specifically waive the immunity.


1 Pa. Cons. Stat. Ann. § 2310. This grant of immunity “applies to Commonwealth employees in

both their official and individual capacities, so long as the employees are acting within the scope

of their duties” Thomas v. Shutika, No. 12-692, 2014 WL 2514817 (M.D. Pa. 2014). Immunity

has been waived in only nine narrow areas involving negligence, which are defined in 42 Pa.

Cons. Stat. Ann. § 8522(b), none of which are applicable here. 2 Therefore, Plaintiff’s state law

claims against Defendants are barred unless any of the Defendants were acting outside the scope

of their employment during the events alleged in Plaintiff’s Amended Complaint.

         Under Pennsylvania law, an action falls within the scope of employment if it: (1) is the

kind that the employee is employed to perform; (2) occurs substantially within the job's

authorized time and space limits; (3) is motivated at least in part by a desire to serve the



2
 Section 8522 waives immunity in the following limited negligence categories: (1) Vehicle liability; (2) Medical-
professional liability; (3) Care, custody or control of personal property; (4) Commonwealth real estate, highways
and sidewalks; (5) Potholes and other dangerous conditions; (6) Care, custody or control of animals; (7) Liquor store
sales; (8) National Guard activities; (9) Toxoids and vaccines. 42 Pa. Cons. Stat. Ann. § 8522(b).

                                                         12
employer; and (4) if force was used by the employee against another, the use of force is not

unexpectable by the employer. Restatement (Second) of Agency § 228; Brumfield v. Sanders,

232 F.3d 376, 380 (3d Cir. 2000) (stating that Pennsylvania Supreme Court has adopted the

Restatement’s definition of “within the scope of employment”). Plaintiff does not allege that the

acts of Defendants were committed outside the course and scope of employment. Moreover,

Pennsylvania’s Commonwealth Court has recognized that a negligent failure to protect a prisoner

from abuse or assault is not one of the instances enumerated under § 8522(b). See Steinberg v.

Department of Public Welfare, 405 A.2d 1135 (Pa. Commw. 1979) (an employee’s state law

claim that staff negligently failed to protect her from sexual assault by two student prisoners at

youth development center was barred by doctrine of sovereign immunity). Accordingly,

Plaintiff’s state law claims that Defendants were negligent when they failed to protect him is

barred by Pennsylvania’s sovereign immunity statute, and the Motion to Dismiss on this basis is

granted. See also, Freeman v. Miller, No. 10-1545, 2011 WL 4591974, at *14 (M.D. Pa. Sept.

30, 2011).

IV.    CONCLUSION

       For the foregoing reasons, the Motion to Dismiss filed on behalf of Defendants is

properly granted as to Plaintiff’s First and Fourteenth Amendment claims arising out of the

grievance process and allegedly harming Plaintiff’s access to courts (Count II), and as to

Plaintiff’s state-law negligence claim (Count III). However, Plaintiff has sufficiently alleged an

Eighth Amendment failure to protect claim and the Motion to Dismiss on this basis is denied.

       Ordinarily, District Courts must grant pro se litigants leave to file a curative amended

complaint, even when a plaintiff does not seek leave to amend, unless such an amendment would

be inequitable or futile. See Estate v. Lagano v. Bergen Cnty. Prosecutor’s Office, 769 F.3d 850,



                                                 13
861 (3d Cir. 2014). Where, as here, a complaint sets forth facts which affirmatively demonstrate

that the plaintiff has no right to recover as to certain claims, those claims are properly dismissed

without leave to amend. Grayson v. Mayview State Hosp., 293 F.3d 103, 106 (3d Cir. 2002). In

this instance, Plaintiff has alleged facts that demonstrate that amendment of his access to court

and state-law negligence claims would be futile, and these claims are properly dismissed with

prejudice. Accordingly, the following Order is entered:

                                              ORDER

       AND NOW, this 20th day of June, 2019, upon consideration of the Motion to Dismiss

Amended Complaint filed on behalf of Eric Armel, Debra Hawkinberry, William Tift, Steven

Gates, Leroy Staley, Frank Salvay, Jane Lane, A. Yuhouse, S. Buzak, Dorina Varner, the

Western Regional Deputy Secretary of the Pennsylvania Department of Corrections, and the

Director Bureau of Treatment Services, ECF No. 57, and the briefs filed in support and in

opposition thereto, ECF Nos. 69, 70, and the allegations set forth in Plaintiff’s Amended

Complaint, ECF No. 50,

       IT IS HEREBY ORDERED that the Motion is granted in part and denied in part, as

follows:

   1. The Motion to Dismiss Plaintiff’s Eighth Amendment failure to protect claim is

       DENIED;

   2. The Motion to Dismiss Plaintiff’s First and Fourteenth Amendment access to court claim

       arising out of the prison grievance process is GRANTED with prejudice;

   3. The Motion to Dismiss Plaintiff’s state-law negligence claim is GRANTED with

       prejudice.




                                                 14
       IT IS FURTHER ORDERED that, pursuant to Rule 4(a)(l) of the Federal Rules of

Appellate Procedure, if the Plaintiff wishes to appeal from this Order he must do so within thirty

(30) days by filing a notice of appeal as provided in Rule 3, Fed. R. App. P., with the Clerk of

Court, United States District Court, 700 Grant Street, Room 3110, Pittsburgh, PA 15219.




                                              BY THE COURT:



                                              MA EE        LLY
                                              UNITED STATES MAGISTRA               JUDGE



cc:    All counsel of record via CM/ECF

       Charles Jackson
       447 New Street
       Lebanon, PA 17046




                                                15
